IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00396-CV

ARTURO SOLIS,
                                                               Appellant
v.

TDCJ-ID,
                                                               Appellee



                            From the 52nd District Court
                                Coryell County, Texas
                            Trial Court No. COT-09-39041


                                        ORDER


       On December 5, 2013, this Court issued an order denying Arturo Solis’s motion

to disqualify Chief Justice Tom Gray. On December 19, 2013, this Court received a

motion to reconsider the denial of the motion to disqualify. Chief Justice Gray is not

disqualified under article V, section 11 of the Texas Constitution, i.e., he does not have

an interest in the subject matter of the controversy, he is not related to a party by

affinity or consanguinity within the third degree, and he has not been counsel in the

case. TEX. CONST. art. V § 11; TEX. R. APP. P. 16.1; TEX. R. CIV. P. 18(b) 1; see McCullough v.
Kitzman, 50 S.W.3d 87, 88 (Tex.App. – Waco 2001, pet. den’d). The motion to reconsider

the of disqualification of Chief Justice Gray is denied.




                                                 AL SCOGGINS
                                                 Justice

Before Justice Davis
       and Justice Scoggins
       (Chief Justice Gray not participating)
Motion denied
Order issued and filed January 9, 2014
Do not publish




Solis v. TDCJ-ID                                                                Page 2